                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                               Case No. 18-cv-22303-WILLIAMS

NOEL ZUNIGA and
C. CARLIN CASTILLO

           Plaintiffs,

vs.

RUSSELL S. JACOBS, et al.,

           Defendants.
- - - - - - - - - - - - -I
                                       OMNIBUS ORDER

           This matter _is before the Court on Plaintiffs' motion to strike (DE 78), Plaintiffs'

motion for summary judgment (DE 57), and Defendants' motion for summary judgment

(DE 60).       For the reasons below, Plaintiffs' motion to strike is GRANTED IN PART,

Plaintiffs' motion for summary judgment is DENIED, and Defendants' motion for summary

judgment is GRANTED IN PART.


      I.       BACKGROUND

           This action ari,ses out of the Defendants'-the Jacobs Law Group ("Jacobs Law"

or "Firm") and its attorneys Russell ,Jacobs and Scott Shapiro-attempts to collect

association fees and related costs for the Beach Club at Fontaine Bleau Park

Condominium ("Beach Club") from Plaintiffs who are unit owners.               In 2006, Zuniga

purchased unit F-107 independently and unit F-105 with Castillo. (DE 58 at         ,m 6, 8.) As
unit owners, Plaintiffs were bound by the Beach Club's Declaration of Condominium

("Declaration"), which required owners to pay assessment fees for routine maintenance




                                                 1
of the common elements! as well as for damage to the common areas caused by the

"negligence, misuse or neglect of specific Unit Owners." (Id. at ,r 1,2; DE 59-43 at 14.)

       The first collection activity at issue is Defendants' mailing of a letter to Zuniga on

July 31 12017 seeking to collect a balance of $2,902.94 on F-107's account. (DE 59-16.)

It informed Zuniga that the Beach Club intended to "file a lien against your property on or

after the date which is thirty days after the date on which this letter has been delivered to

you." Id. The letter explained that unless Zuniga requested verification of the balance

within thirty days, the debt would be assumed valid. Id. On August 30, 2017, Zuniga sent

Jacobs Law a letter disputing the debt and requesting verification. (DE 58 at ,r 22.) When

the Firm and the Beach Club did not respond, Zuniga filed a complaint with Florida's

Division of Business and Professional Regulation ("DBPR"). (Id. at ,r 27.)

       During the course of the DBPR investigation, the Beach Club provided Zuniga

ledgers for F-105 and F-107 dated September 261 2017. (Id. at ,r 28.) Unit F-107's ledger

indicated that on July 31, 2017, the amount due was $1,369.87. (DE 59-20.) Zuniga also
                                                         I

discovered that the association had not posted a payment on April 22, 2016 which the

Beach Club had cashed, causing Zuniga to incur late fees that should not have been

charged. (DE 58 at ,r,r 33-35.) Zuniga further discovered that eleven payments posted

to the Beach Club's F-107 ledger did not appear on a separate ledger kept by the Firm.

(Id. at 35.) Defendants relied on the balance in the Firm's separate ledger in preparing

the July 31 12017 communication. Id. In February 2018 1in a letter addressed to Shapiro,

DBPR informed Shapiro that the Beach Club was required to post the missed April 22,

2016 payment, remove the late fee, and provide Plaintiffs with accurate ledgers by March

2, 2018. (DE 20-13.)




                                             2
       The second collection activity ~t issue is a lawsuit that Scott Shapiro filed against

Castillo in Miami-Dade County Court in January 2018 to collect $1,200 for property

damage that she had allegedly caused to parts of the Beach Club's roof near unit F-105.

(Id. at ,I 46.)    Defendants initiated the action at the request of the Beach Club, who

provided Jacobs Law a copy of an invoice for repair services for $1,200. (DE 61 at ,I,I

13-15.) The September 26, 2017 F-105 ledger indicated that on June 6, 2017, the Beach

Club posted $1,200 on the account for "damage to Bldg F roof and repair costs." (DE 59-

19 at 4.) Prior to the posting of this charge, there was a positive balance of $222.83 on

the account. Id. The balance was automatically applied towards the $1,200 charge when

it posted, leaving a balance of $977.17. Id.

       Plaintiffs filed the instant action on June 8, 2018. (DE 1.) In count 1 of the amended

complaint, Zuniga asserts that by sending the July 31, 2017 letter, Jacobs and the Firm

violated various sections of the Fair Debt Collection Practices Act ("FDCPA"). (DE 20-1.)

Zuniga alleges that Jacobs and the Firm violated sections 1692(e) and 1692(e)(2)(A) by
                                             I


seeking to collect a debt for an incorrect amount; section 1692(d) by "wrongfully and

without basis" sending communication threatening to record a claim of lien against the

property; and section 1692(e)(5) by "threatening to file a Claim of Lien where they had no

legal right to do so, or never intended to do so at all." (Id. at ,i,i 86-89.) Zuniga further

alleges that they violated section 1692(f)(1) by attempting to collect interests on amounts

other than overdue assessments, which is not permitted under the Beach Club's

governing documents or Florida law. 1 (Id. at ,I 92.)



1 Zuniga   also asserts a section 1692(g)(b) claim against Jacobs and the Firm for their failure to
provide verification of debt despite his August 30, 2017 request for validation. {Id. at ,i 93.) On
May 13, 2019, Zuniga voluntarily dismissed this claim. (DE 52.)


                                                   3
          Zuniga also asserts claims against Shapiro and the Firm in count 1. He alleges

that they violated section 1692(f) by "using an unfair or unconscionable means to collect

or attempt to collect a debt," when they refused to comply with DBPR's directive to correct

F-107's account record and issue an accurate ledger. (Id. at ,r 90.) Moreover, he alleges

that Shapiro and the Firm violated section 1692(f) by initiating the state court lawsuit to

collect "amounts owed on Unit F105 which had already been deducted from Zuniga and

Castillo's account." (Id. at ,i 91.)

          In Count 2, Castillo alleges that Shapiro and the Firm violated section

1692(e)(2)(A) by "falsely representing the character, amount, or legal status of debt in the

State Court lawsuit" by seeking to recover $1,200 when the Beach Club had already

applied a balance of $222.83. (Id. at ,i 96.) Castillo further alleges that they violated

section 1692(f) by using an "unfair or unconscionable means" to collect debt by

"attempt[ing] to collect amounts owed on Unit F105 which had already been deducted

from Zuniga and Castillo's account." (Id. at ,i 97.)

    II.      DISCUSSION

    A. Plaintiffs' Motion to Strike

          Plaintiffs move to strike Russell Jacob's declaration which is attached as an exhibit

to Defendants' response to Plaintiffs' statement of material facts. 2                The declaration




2Plaintiffs have also moved to strike portions of another declaration signed by Russell Jacobs that
was filed as an exhibit to Defendants' Statement of Material Facts. (DE 61-1.) This declaration
enumerates facts in support of Defendants' "cessation of debt collection" defense against
Zuniga'sdaims arising from the July 31, 2017 letter. (Id. at ,i 14.) It also sets forth facts to support
Defendants' defense that the amount sought by the state court lawsuit does not constitute
"debt" under the FDCPA. (Id. at ,i,i 15, 16.) It is unnecessary to decide Plaintiffs' request to strike
portions of this declaration supporting these defenses; these defenses are discussed later on in


                                                   4
enumerates facts in support of the defense that Defendants cannot be held liable under

the FDCPA because they are not "debt collectors" under the statute. (DE 70-1.) The

facts set forth in the affidavit are based on Jacob's personal knowledge from his

employment at the Firm, as well as his "review of documents" and the Firm's "business

records." (Id. at   ,r 4.)   Plaintiffs move to strike the declaration under Rule 37 for non-

compliance with Rule 26. They contend that Defendants failed to disclose the witnesses

and documents they intend to use in support of this defense prior to summary judgment.

Instead, Defendants proffered Jacobs' affidavit, which identifies Jacobs as a witness and

the existence of certain business records, two months after the close of discovery.

       "The Federal Rules of Civil Procedure provide for required disclosure of materials

that a party will use to support its claims or defenses." Slater v. Energy Servs. Grp. Int'/

Inc., 441 F. App'x 637, 642 (11th Cir. 2011). Pursuant to Rule 26(a)(1)(A), parties must

provide in their initial disclosures "the name . . . of each individual likely to have

discoverable information-along with the subjects of that information-that the disclosing

party may use to support its claims or defenses" as well as "all documents, electronically

stored information, and tangible things that the disclosing party has in its possession ...

and may use to support its claims or defenses." Under Rule 26(e)(1)(A), parties have an

ongoing duty to supplement their initial disclosures in a "timely manner if the party learns

that in some material respect the disclosure or response is incomplete or incorrect." Rule

37(c)(1) provides for sanctions if a party fails to make required disclosures:

              'If a party fails to provide information or identify a witness as
               required by Rule 26(a) or (e), the party is not allowed to use
              that information or witness to supply evidence on a motion, at


the decision, finding that both are meritless and Defendants are prohibited from asserting them
at trial. See infra at 12-15 and 21-23.


                                                5
              a hearing, or trial, unless that failure was substantially justified
              or is harmless.

       Defendants have asserted the "debt collector" defense for the first time in their

response to Plaintiff's motion for summary judgment. Moreover, in violation of Rule 26,

Defendants have failed to disclose the witnesses and documents they intend to rely upon

to support their "debt collector" defense in their initial disclosures or in any supplemental

disclosures under Rule 26(e).         Defendants have identified the Firm's corporate

representative, Jacobs, and Shapiro in their Rule 26(a)(1 )(A)(i) disclosures, but did not

indicate that these three individuals would have information regarding the "debt collector"

defense. (DE 78-2.) In their Rule 26(a)(1)(A)(ii) disclosures, Defendants have failed to

identify the documents and business records that Jacobs relied upon in preparing the

declaration. Id.

       In Martinez v. Russell Jacobs, et. al., Case No. 15-23281-CV-KMW (S.D. Fla. Aug.

19, 2016) ("Martinez"), a FDCPA case where Jacob's Law and Russell Jacobs were also

the defendants, this Court granted the plaintiff's motion to strike under nearly identical

circumstances. In Martinez, the plaintiff moved to strike the defendants' affidavit that was

signed by Russell Jacobs and filed as an exhibit to their motion for summary judgment.

That affidavit is almost identical to the one in this case and also purported to support the

"debt collector" defense. Martinez at 6-8. And like this instant case, the defendants did

not assert the "debt collector" or disclose the existence of documents or information

underlying it until summary judgment. Id. The Court granted the plaintiff's motion to strike,

explaining:

              [P]ursuant to Rule 26, Jacobs Law had a continuing obligation
              to produce to Martinez any documents or information it would
              use in support of its "debt collector" defense. Jacobs Law



                                              6
              failed to meet this obligation and pursuant to Rule 37 may not
              now use undisclosed information to support a motion.
              Moreover, litigants in federal court have long known that
              "[m]odern instruments of discovery . . . [and] pretrial
              procedures make a trial less a game of blind man's bluff and
              more a fair contest with the basic issues and facts disclosed
              to the fullest practicable extent." United States v. Procter &
              Gamble Co. 356 U.S. 677, 682 (1958). Consequently, the
              Court strikes the portion of the affidavit regarding Jacob's
              Law's 'debt collector' defense and will not consider any
              statements of fact or arguments which rely on this portion in
              deciding the cross-motions for summary judgment.

Id. at 7-8 (record citations omitted).

   The reasoning in Martinez applies with equal force here. Defendants have provided

no reason for why their disregard of Rule 26 is substantially justified.    Nor have they

provided an adequate explanation for why their neglect is harmless. Plaintiffs requested

all documents referenced in Defendants' Rule 26(a)(1 )(A)(ii) disclosures in their first

request for production. (DE 59-49 at ,i 29.) Had Defendants disclosed the existence of

the business records, these documents would have been produced to Plaintiffs, who

would have had the opportunity to conduct discovery with regard to them. Accordingly,

the Court strikes Jacob's declaration (DE 70-1) from the record and will not consider it in

deciding the cross motions for summary judgment.

   B. Cross Motions for Summary Judgment

       1. The Legal Standard

   Summary judgment is appropriate "if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law."

Fed. R. Civ. P. 56(a). Under this standard, "[o]nly disputes over facts that might affect

the outcome of the suit under the governing [substantive] law will properly preclude the

entry of summary judgment." Anderson v. Liberty Lobby, Inc., 477 U.S. 242,248 (1986).



                                            7
And any such dispute is "genuine" only "if the evidence is such that a reasonable jury
could return a verdict for the nonmoving party." Id.

   In evaluating a motion for summary judgment, the Court considers the evidence in the

record, "including depositions, documents, electronically stored information, affidavits or

declarations, stipulations ... , admissions, interrogatory answers, or other materials ...

." Fed. R. Civ. P. 56(c)(1 )(A). The Court "must view all the evidence and all factual

inferences reasonably drawn from the evidence in the light most favorable to the

nonmoving party, and must resolve all reasonable doubts about the facts in favor of the

non-movant." Rioux v. City of Atlanta, 520 F.3d 1269, 1274 (11th Cir. 2008) (quotation

marks and citations omitted). At the summary judgment stage, the Court's task is not to

"weigh the evidence and determine the truth of the matter but to determine whether there

is a genuine issue for trial." Anderson, 477 U.S. at 249.

   For issues for which the movant would bear the burden of proof at trial, the party

seeking summary judgment "must show affirmatively the absence of a genuine issue of

material fact: it must support its motion with credible evidence ... that would entitle it to a

directed verdict if not controverted at trial. In other words, the moving party must show

that, on all the essential elements of its case on which it bears the burden of proof at trial,

no reasonable jury could find for the non-moving party. If the moving party makes such

an affirmative showing, it is entitled to summary judgment unless the non-moving party,

in response, come[s] forward with significant, probative evidence demonstrating the

existence of a triable issue of fact." Fitzpatrickv. City of Atlanta, 2 F.3d 1112, 1115-16

(11th Cir. 1993) (emphasis in original).

       2. Plaintiffs' Motion for Summary Judgment




                                              8
     Plaintiffs move for summary judgment on all of their claims.          Because there is a

 genuine issue of material fact as to whether Defendants are "debt collectors" under the

 FDCPA-an essential element of Plaintiffs' FDCPA claims-Plaintiffs' motion for

 summary judgment is denied.

    "The elements of an FDCPA claim include: (1) the plaintiff has been the object of

 collection activity arising from consumer debt, (2) the defendant is a debtor collector as

 defined by the FDCPA, and (3) the defendant has engaged in an act or omission

 prohibited by the FDCPA." Pescatrice v. Orovitz, 539 F. Supp. 2d 1375, 1378 (S.D. Fla.

 2008) (citation omitted). The FDCPA defines a debt collector as "[a]ny person who uses
                                                                                      /



 any instrumentality of interstate commerce or the mails in any business the principal

 purpose of which is the collection of any debts, or who regularly attempt to collect, directly

 or indirectly, debts owed or due or asserted to be owed or due another." 15 U.S.C. §

 1692(a)(6).

    To establish that an attorney or law firm is a "debt collector" under the FDCPA, "a

 plaintiff must show that the attorney or law firm collects debts as a matter of course for its

 clients or for some clients, or collects debts as a substantial, but not principal, part of his

 or its general law practice." Schroyer v. Frankel, 197 F.3d 1170, 1176 (6th Cir. 1999).

 Courts have considered several factors in making this determination, including, "the

· volume of the attorney's collection activities, the frequent use of a particular debt

 collection document or letter, and whether there exists a steady relationship between the

 attorney and the collection agency or creditor he represented." Id. Courts have also

 "maintained that even where debt collection takes up a minor portion of a law practice,




                                               9
'debt collector' liability may lie where the defendant has an 'ongoing relationship' with a

client whose activities substantially involve debt collection." Id. (citation omitted).

       Plaintiffs have proffered evidence for their claim that the Defendants are "debt

collectors" under the FDCPA. For instance, they have provided a print out of Jacobs

Law's website showing that the Firm advertises its debt collection services. (DE 20-3.)

They have also provided copies of the claims of liens that Defendants have filed on behalf

of clients, including those on nearly two dozen units in the Beach Club and on several

other units in other condominiums. (DE 20-4, 20-5.) Plaintiffs also point to the July 31,

2017 collections letter, which states "[t]his firm, is deemed a debt collector" and that

Jacobs Law "is attempting to collect a debt." (DE 20-2.) Defendants have not proffered

any evidence on this issue other than the stricken Jacob's declaration. 3

       Nevertheless, in reviewing the record in the light most favorable to the non-moving

party, the Court finds that there are triable issues of material fact as to Defendants' status

as "debt collectors" under the FDCPA. Plaintiffs have not affirmatively established that

there is no genuine issue of material fact that Defendants collect "debts as a matter of

course" for certain of its clients. Schroyer, 197 F.3d at 1176. While Defendants have

filed nearly two dozen claims of lien for the Beach Club in 2017 (DE 20-4), without

evidence that they have filed claims of lien for the Beach Club with a similar degree of



3
  In their response to Plaintiffs' motion for summary judgment, Defendants have requested the
Court to enter summary judgment in their favor contending that "the record affirmatively
demonstrates Defendants are not 'debt collectors."' (DE 69 at 6-7.) Because Plaintiffs have
proffered evidence supporting the "debt collector" element and Defendants' evidence has been
stricken from the record, granting Defendants' request for summary judgment is not appropriate.
See Gulisano v. J.A. Cambece Law Office, PC, No. 15-81378-CIV, 2016 WL 7536097, at *3 (S.D. Fla.
Aug. 8, 2016); Martinez at 11.



                                              10
frequency in other years, a reasonable juror could find that Defendants' representation of
              -
the Beach Club is on a short term basis, and therefore insufficient to constitute an

"ongoing relationship with a client whose activities substantially involve debt collection."

Schroyer, 197 F.3d at 1176. Similarly, a reasonable juror could find Defendants' filing of

seven claims of lien for North Bay Village over the course of more than two years to be

too sporadic to establish that Defendants collected debts as a matter of course for this

client. (DE 20-5.)

       Plaintiffs have also failed to affirmatively establish that there is no issue of material

fact that debt collection is a "substantial" part of Defendants' "general law practice."

Schroyer, 197 F .3d at 1176. Plaintiffs have provided no information regarding the volume

of Defendants' debt collection practice in relation to their other practices, or the extent to

which their overall revenue is based on debt collection services. Moreover, Defendants'

advertisement of their debt collection services on their website and their self-identification

as "debt collectors" in their collection letter are not dispositive. See Martinez at 10 ("An

entity cannot transform itself into a 'debt collector' within the meaning of the FDCPA

simply by noting in a letter that it may be considered one under the Act."); Gulisano, 2016

WL 7536097 at * 3 ("evidence of the contents of Defendant's website discussing

Defendant's consumer debt collection practice" is not dispositive). Because there is a

triable issue of fact as to an essential element of Plaintiffs' FDCPA claims, Plaintiffs'

motion for summary judgment is denied.

      3. Defendants' Motion for Summary Judgment

             a. Count 1 Claims




                                             11
        Defendants move for summary judgment on Zuniga's claims arising from the July

31, 2017 correspondence. First, Defendants move for summary judgment on Zuniga's

claims arising from inaccurate debt contending that they cannot be liable under the

FDCPA for misrepresenting the amount owed because they ceased debt collection

activity upon receiving Zuniga's demand for verification.             Defendants also move for

summary judgment on Zuniga's section 1692(e)(5) and 1692(d) claims. They assert that

there is an absence of record evidence that Defendants lacked the intent to file a claim of

lien against F-107 or that the letter contained a tone of intimidation. For the reasons

below,' Defendants are entitled to summary judgment on Zuniga's 1692(d) claim only.

                        i. "Cessation of Debt Collection" Affirmative Defense

        Defendants move for summary judgment on                      Plaintiffs' section    1692(e),

1692(e)(2)(A), 1692(e)(5) and 1692(f)(1) claims. In essence, Defendants assert .the

affirmative defense that because they have complied with section 1692(g)(b) by ceasing

all collection activity upon receiving Zuniga's request for validation, 4 they are insulated

from all FDCPA liability based on their misrepresentation of debt in the July 31, 2017

correspondence.

        Defendants' "cessation of debt collection" defense is not supported by the text of

the FDCPA. The Eleventh Circuit has described the FDCPA as a strict liability statute that

"subjects debt collectors to liability even when violations are not knowing or intentional,"




4
  "Section 1692g(b) thus gives debt collectors two options when they receive requests for
validation. They may provide the requested validations and continue their debt collecting
activities, or they may cease all collection activities." Jang v. A.M. Miller & Assocs., 122 F.3d 480,
483 (7th Cir. 1997).




                                                 12
 and affords only 11 a narrow carve-out to the general rule of strict liability, known as the

 'bona fide error' defense," set forth in section 1692(k)(c). Owen v. J.C. Sys., Inc., 629

 F.3d 1263, 1270 (11th Cir. 2011).      Unlike the "bona fide error" defense, Defendants'

"cessation of debt collection" defense is not expressly found in the FDCPA. Defendants

point to no statutory language suggesting that Defendants' compliance with the validation

process under section 1692(g) insulates them from all FDCPA liability arising from the

collection letter. In the absence of statutory language, the Court declines to recognize a

new affirmative defense to FDCPA liability when Congress has explicitly provided for only

a single, narrow exception. See Miljkovic v. Shafritz & Dinkin, P.A., 791 F.3d 1291, 1300

(11th Cir. 2015) ("Where Congress explicitly enumerates certain exceptions to a general

prohibition, additional exceptions are not to be implied, in the absence of evidence of a

contrary legislative intent."); United States v. K.P. Kauffman Co., Inc., 389 F. Supp. 3d

935, 945 (D. Colo. 2019) ("I cannot create an exception to a statute that the plain language

does not suggest or demand.").

       Moreover, the "cessation of debt collection" defense is not supported by Eleventh

Circuit precedent.   The Eleventh Circuit has previously held that a debt collector's

compliance with section 1692(g)'s validation process does not shield it from liability under

other provisions of the FDCPA. In Hepsen v. Resurgent Capital Servs., LP, 383 F. App'x

877 (11th Cir. 2010), the debt collection agency, JCC, sent the plaintiff a collection letter

on behalf of a client without verifying the existence or amount of debt. After the plaintiff

sought verification pursuant to the letter's section 1692(g)(a) notice, the agency ceased

all collection activity. The plaintiff then filed a FDCPA action against JCC under section

169e(2)(A) and 1692e(10), alleging that the agency had falsely represented the amount




                                            13
of debt and named the wrong creditor. In affirming the district court's denial of the parties'

cross motions for summary judgment, the Eleventh Circuit rejected the agency's

argument that "it can't be held liable under the FDCPA for its actions since it followed the

procedural 'validation' requirements of the statute." JCC's initial brief at 12. The court

held that ceasing collection activities upon receipt of the plaintiff's verification request as

required by section 1692(g)(b) could not shield JCC from liability under 1692e, explaining:

              But § 1692g(b) does not modify the previous section of the
              FDCPA, § 1692e, prohibiting a debt collector from attempting
              to collect an inaccurate debt, so JCC still could be liable for
              sending the demand letter to Hepsen even if the FDCPA does
              not explicitly require that JCC verify the debt before sending a
              demand.

Hepsen, 383 F. App'x at 882.

       Similarly, in Owen v. I. C. System, Inc., the Eleventh Circuit held that a debt

collector who maintained an internal policy of suspending collection and providing

verification once a creditor contested the debt-a process the court characterized as

merely complying with the "statutory requirements" of 15 U.S.C. § 1692(g)(b)-was not

entitled to rely on the bona fide affirmative defense. Owen, 629 F.3d at 1275. The court

explained that allowing a debt collector to immunize itself from all FDCPA liability by

complying with only one of the statute's provisions would contravene Congress's intent

that a violation of a single FDCPA provision is enough to establish civil liability. See 15

U.S.C. § 1692(k) (establishing civil liability for "any debt collector who fails to comply with

any provision of this subchapter.").      This reasoning applies with equal force to an

independent "cessation of debt collection" affirmative defense. Allowing Defendants to

rely on such a defense would "allow debt collectors to violate some provisions of the




                                              14
 FDCPA so long as they complied with the rest of the Act, a result clearly at odds with

Congress's intent." Owen, 629 F. 3d at 1275.

           Accordingly, the Court joins the other courts in this circuit that have refused to find

a debt collector's compliance with section 1692(g) sufficient to insulate it from liability

under other provisions of the FDCPA. See, e.g., Garett v. I.Q. Data Int'/, Inc., No. 5:18-

CV-352-OC-30PRL, 2018 WL 7372077, at *3 (M.D. Fla. Aug. 9, 2018) ("But to the

extent IQ argues its compliance with § 1692g(b) insulates it from all liability under the

FDCPA, IQ's argument misses the mark."); Williams v. Edelman, 408 F. Supp. 2d 1261,

1270 ("Defendants' argument boils down to an assertion that where a debt collector has

complied with the notice requirement of the FDCPA [under section 1692(g)], a plaintiff

may not prosecute a claim under 15 USC Section 1692(e)(2)(A). The argument goes too

far."). For these reasons, Defendants are not entitled to summary judgment on Zuniga's

claims based on their "cessation of debt collection" defense and are precluded from

asserting it at trial.

                         ii. Section 1692(e)(5)

           Zuniga alleges that Defendants violated section 1692(e)(5) when they threatened

"to file a Claim of Lien where they had no legal right to do so, or never intended to do so

at all."     (DE 20-1 at   ,r   89.)   Defendants move for summary judgment on this claim

contending that Zuniga has proffered no evidence demonstrating that Defendants lacked

the intent to file a claim of lien on F-107.

           Section 1692(e)(5) proscribes making "threat[s] to take any action that cannot

legally be taken or that is not intended to be taken." "District courts within the Eleventh

Circuit have confirmed the application of the 'least sophisticated consumer standard' to




                                                 15
the first ('illegal threats') but not second ('unintended threats') prong of§ 1692e(5)." In re

Cambron, 379 B.R. 371, 375 (M.D. Ala. 2007). Accordingly, "threatening action with no

intent to take it is a per se violation." Id.

       Defendants' motion for summary judgment on this claim is denied because there

are triable issues of material fact as to (1) the conduct that is being threatened by the

letter, and (2) Defendants' intent to take that conduct. The Eleventh Circuit case Jeter v.

Credit Bureau, Inc., 760 F.2d 1168 (11th Cir. 1985) is instructive.           In Jeter, the debt

collector sent the plaintiff a letter informing her that "unless satisfactory arrangements are

made within five (5) days from this date, we will recommend to our client, suit and

subsequent action 0udgment, garnishment, levy, and/or attachment proceedings) may be

instigated against you by their attorneys." Jeter, 760 F. 2d at 1171. The plaintiff did not

respond. A month later, the debt collector sent the plaintiff a second letter stating "[t]his

is our final notice to you before recommending our client give the account to their attorney
        '
for legal action ... we will do so if the entire balance is not in this office within the next five

days." Id. After the plaintiff contested the debt, the debt collector ceased its collection

efforts. The plaintiff sued the debt collector under section 1692(e)(5), along with other

claims, alleging that the letters had falsely indicated that the defendant would recommend

legal action immediately after the expiration of the five-day period or shortly thereafter, as

the debt collector had not recommended any legal action to its client.

       The district court granted summary judgment for the defendant after relying on its

affidavit stating that "defendant did, in fact, intend to recommend legal action." Id. at 1176.

The Eleventh Circuit reversed, holding that there were triable issues of material fact

regarding the conduct threatened by the letter and the defendant's intent to take such




                                                16
 conduct. The court explained that one reasonable interpretation of the letter is that "the

 alleged debtor is simply required to make payment to Credit Bureau within five days, and

 if the alleged debt is not paid, Credit Bureau will recommend suit sometime thereafter."

 Id. (emphasis added). The court noted that a reasonable jury could also "read the letter

as a threat to recommend legal action immediately upon the expiration of the five-day

period or shortly thereafter." Id. (emphasis added). The court explained that at trial, "the

jury has two tasks.    First, it must ascertain the meaning of Credit Bureau's letters to

determine just what was threatened. . . It must then decide whether Credit Bureau
                                I




intended to take such threatened action in this case." Id. Moreover, it explained that the

jury should consider the defendant's affidavit as well as the "contrary evidence that legal

action ... was never recommended at all" when considering the second inquiry. Id.

       Like Jeter, there are triable issues of fact as to the threat contained in the July 31,

2017 letter. The letter informs Zuniga that amounts "are past due on your account and

must be paid within 30 days from your receipt of this letter." (DE 20-2.) The letter then

provides:

              As you are aware, the Association's constituent documents
              and applicable law provide that the Association may file and
              record a claim of lien against any property that is delinquent
              in its assessments. Accordingly, this letter shall serve as
              notice to you of the Association's intent to file a lien
              against your property on or after the date which is thirty
              days after the date on which this letter has been delivered
              to you.

Id. (emphasis added). It also includes the section 1692(g)(a) notice informing Zuniga of

his right to request validation within thirty days of receiving the letter and explaining that

unless Zuniga disputed the debt within this period, "the Debt will be assumed to be valid."

Id. However, nowhere in the letter have Defendants explained that a claim of lien will not



                                             17
be filed if Zuniga exercises his validation rights. Id. Accordingly, a reasonable jury could

find that the letter threatens the filing of a claim of lien if Zuniga fails to resolve the

outstanding balance within thirty days under any circumstance regardless of whether he

exercises his rights under section 1692(g)(a). Alternatively, a reasonable juror could

interpret the letter as threatening the filing of a claim of lien only if Zuniga does not resolve

the balance and also fails to exercise his section 1692(g)(a) val'idation rights within thirty

days. 5

          Moreover, there are triable issues of fact as to whether Defendants possessed the

intent to take the threatened conduct. In an attempt to establish that they possessed the

intent to file a claim of lien on F-107, Defendants point to a declaration signed by Russell

Jacobs, in which he explained that the "Beach Club never conveyed any intent other than

to pursue all possible legal remedies against Zuniga." (DE 61-1 at ,I 12.) Defendants also

rely on copies of claims of lien that Jacobs Law filed on behalf of the Beach Club and

other condominiums. (DE 20-4, DE 20-5.) Defendants' evidenc,e is not dispositive. The

Eleventh Circuit has repeatedly explained that a conclusory affidavit regarding a debt

collector's intent is not dispositive. See Jeter, 760 F.2d at 1177 ("there is a genuine issue

of fact as to whether Credit Bureau ever intended to recommend legal action against

Jeter. Credit Bureau's conclusory affidavit that there was such an intent is not dispositive.




5
  Because there are triable issues of material fact as to the conduct threatened by the letter, it
is not appropriate to grant Defendants' motion for summary judgment on the grounds that no
reasonable jury could find that the least sophisticated consumer would believe that the letter
threatens conduct that is not lawful. Should a jury find that the letter threatens filing of a claim
of lien if Zuniga fails to resolve the outstanding balance within thirty days under any
circumstance-even if Zuniga exercises his section 1692(g) validation rights-a reasonable juror
could find that the least sophisticated consumer would believe that the letter threatens
conduct that is not lawful.


                                                 18
... "); Newman v. Ormond, 456 F. App'x 866, 867-68 (11th Cir. 2012) ("A debt collector's

'conclusory affidavit' that there was intent to take a certain course of legal action is not

dispositive, especially in light of conflicting evidence.") (citation omitted).

       It is also uncontested that Defendants have never filed a claim of lien on F-107

despite Zuniga's failure to pay the stated balance within thirty days. (DE 20 at ,i 73; DE

61 at ,i 12.) Should the jury find that the letter threatens to file a claim of lien if Zuniga did

not resolve the debt within thirty days regardl~ss of whether he seeks validation, a

reasonable jury could find Defendants' failure to file a claim of lien to be probative

evidence of their lack of intent to take the threatened conduct. See Jeter, 760 F.2d at

1176 ("the jury will have to consider the contrary evidence that legal action was ... never

recommended at all."); Kaplan v. Law Offices of Timothy E. Baxter & Assocs., P.C., No.

11-14886, 2013 WL 2947369, at *4 (E.D. Mich. June 14, 2013) ("Although Plaintiff does

not present any other evidence of Defendant's intention to file, the Court believes that the

absence of a lawsuit against Plaintiff is enough circumstantial evidence to create a

question of fact.").     Because there are triable issues of fact regarding the conduct

threatened by the letter and Defendants' intent to take such action, granting summary

judgment for Defendants on Zuniga's section 1692(e)(5) claim is not appropriate.

                       iii. Section 1692(d)

       Zuniga claims that the July 31, 2017 letter violated section 1692(d) by threatening

"to record a Claim of Lien against the Property which could ultimately result in the loss of

the Property through foreclosure proceedings." (DE 20 at ,i 86.) Defendants move for

summary judgment claiming that the letter does not violate section 1692(d) in the absence

of a "tone of intimidation." (DE 60 at 9-11.)




                                                19
          Section 1692(d) prohibits a debt collector from "engag[ing] in any conduct the

 natural consequence of which is to harass, oppress, or abuse any person in connection

 with the collection of a debt." Banned conduct includes the "use of violence," the "use of

 obscene or profane language," and repeated phone calls intended to annoy or harass

 "any person at the called number." Miljkovic, 791 F.3d at 1305. Section 1692(d) claims

 are viewed "from the perspective of a consumer whose circumstances make him
                                                                )
 relatively more susceptible to harassment, oppression, or abuse." Id. (citation omitted).

          Defendants are entitled to summary judgment on Zuniga's section 1692(d) claim

 because the law in this circuit is that the mere threat of taking legal action does not rise

· to the level of a section 1692(d) violation. See Jeter, 760 F.2d at 1179. "A Section 1692[d]

 violation requires more than just proof of a false statement or a threat to resort to the legal

 system or to credit report a debt." Thompson v. Resurgent Capital Servs., L.P., No. 2:12-

 CV-01018-JEO, 2015 WL 12681653, at *2 (N.D. Ala. July 17, 2015). "Rather,§ 1692[d]

 contemplates conduct that is intimidating, uncivil, or unduly intrusive or embarrassing in

 its tone or manner." Id.

         Even after drawing all inferences in favor of Zuniga, and viewing the letter from the

 perspective of a consumer who is susceptible to harassment and abuse, no reasonable

 jury could find the letter to be intimidating, uncivil, or embarrassing. The language of the

 letter is "not remotely offensive" and "contain[s] no personal comments directed towards

 Plaintiff."   Jeter, 760 F.2d at 1178-1179.       The letter informs Zuniga of the legal

 consequences of disregarding the debt, but the Eleven Circuit has explained "§ 1692[d]

 does not as a matter of law proscribe" this conduct. Id. at 1179. While Zuniga contends

 that Defendants deliberately sought to collect an invalid amount, the Eleventh Circuit has




                                              20
made clear that "deception or false representation alone ... is wholly different from the

conduct condemned in subsections (1) through (6) of Section 1692." Id. Because the

letter does not "manifest a tone of intimidation," Defendants' motion for summary

judgment is granted on Zuniga's section 1692(d) claim. Miljkovic, 791 F. 3d at 1305.

              b. Count 2 Claims

       Defendants move for summary judgment on Castillo's count 2 claims arising from

their state court lawsuit to recover $1,200 in repair costs. Defendants assert that the

$1,200 Defendants seek to collect does not constitute a "debt" under the FDCPA because

it does not arise from a consumer transaction. Defendants also contend that the mere

filing of a lawsuit does not violate the FDCPA. Third, Defendants argue that they cannot

be held liable under the FDCPA for attempting to collect inaccurate debt because they

have relied on the Beach Club's representation of the existence and validity of the debt.

For the reasons below, these defenses are not meritorious and Defendants are precluded

from asserting them at trial.

                      i. Is the Amount Sought by the Lawsuit "Debt" under the
                         FDCPA?

       "Debt" is defined under the FDCPA as "any obligation or alleged obligation of a

consumer to pay money arising out of a transaction in which the money, property,

insurance, or services which are the subject of the transaction are primarily for personal,

family, or household purposes .... " 15 U.S.C. § 1692(a)(5). "The term 'transaction' is

not defined in the FDCPA. At a minimum, however, 'a transaction must involve some

kind of business dealing or other consensual obligation." Surber v. McCarthy, Burgess &

Wolff, Inc., No. CIV.A. 14-0309-CG-M, 2015 WL 2190941, at *3 (S.D. Ala. May 11,

2015), aff'd, 634 F. App'x 292 (11th Cir. 2015) (citation omitted). "Debt" under the FDCPA



                                            21
 11
      may arise when the obligation at issue is created by 'a promise to pay for a particular

 good or service."' Durso v. Summer Brook Pres. Homeowners Ass'n, 641 F. Supp. 2d

 1256, 1264 (M.D. Fla. 2008) (citation omitted}.

           The repair costs Defendants seek to collect constitute "debt" under the FDCPA

because they arise out of a consumer transaction. Castillo incurred obligations to pay for

maintenance to the association's common elements pursuant to the Beach Club's

Declaration when she purchased the unit. (DE 59-43.) The Beach Club's Declaration

imposed an obligation to pay for regular assessments for routine maintenance, as well as

the full costs of repairing damage to the common elements "arising from or is necessitated

by the negligence, misuse, or neglect of specific unit owners." (Id. at Section 7.1 (a).)

           It is undisputed that the amount Defendants seek to collect through the state

lawsuit arises from the cost of repairing damage to the condominium's roof, a common

element, allegedly caused by Castillo's negligence or misuse.            In the state court

complaint, Defendants alleged that "Castillo and/or her agent entered the common

elements of the Condominium Property and commenced work on the air conditioning unit

without following protocol," which "caused damage to the Condominium Property's

common elements." (DE 59-33.) Defendants further alleged that "the Association has

incurred damages totaling $1,200." Id. On July 6, 2017, the Beach Club provided Castillo

an invoice from A1 Duran Roofing for $1,200 for "drain[ing] flooded roof" and "emergency

roof repair." (DE 20-6.) The F-105 ledger dated September 26, 2017 indicated that on

June 6, 2017, the Beach Club posted a fee of $1,200 to the unit's account for "Damage

to Bldg F roof and repair costs." (DE 59-19.)




                                              22
         Because the costs that Defendants seek to collect in the lawsuit arise from

 Castillo's obligations under the Beach Club's Declaration, which she became bound by

when she purchased the unit, the amount sought constitutes "debt" under the FDCPA.

 See Smith v. At/. Springs Condo. Ass'n, Inc., No. 0:15-CV-61155-KMM, 2015 WL

7428745,     at   *3      (S.D.   Fla.   Nov.   23,   2015)   ("Plaintiff's   obligation   to   pay

condominium association fees arose from his initial purchase of the condominium unit");

Porras v. Vial Fotheringham LLP, No. 3: 13-CV-00699-BR, 2015 WL 2449486, at *12 (D.

Or. May 21, 2015) ("[N]onpayment of HOA assessments gives rise to a 'debt' within the

meaning of the FDCPA because the liability arises from the original transaction of

purchasing a home in the homeowners' association'?; Newman v. Boehm, Pearlstein &

Bright, Ltd., 119 F.3d 477, 481 (7th Cir. 1997) ("By paying the purchase price and

accepting title to their home, the Riters became bound by the Declaration of Covenants,

Conditions, and Restrictions of their homeowners association, which required the

payment of regular and special assessments imposed by the association ... the obligation

to pay is derived from the purchase transaction itself'). Therefore, Defendants are not

entitled to summary judgment on Castillo's count 2 claims based on this defense.

                       ii. Can Defendants be Liable Under the FDCPA for Filing a
                            Lawsuit?

       Defendants' reliance on Gonzalez v. Erskine, No. 08-20893, 2008 WL 6822207

(S.D. Fla. Aug. 7, 2008) for the proposition that filing a lawsuit cannot give rise to FDCPA

liability is misplaced.     In Gonazlez, the plaintiff filed a FDCPA action against debt

collectors for continuing to prosecute a collection lawsuit in state court despite receiving

notice that they had allegedly sued the wrong person after the action was filed. In granting

the defendants' motion to dismiss, the court distinguished two Southern District of Ohio



                                                23
cases: Deere v. Javitch, Black & Rathbone LLP, 413 F.Supp.2d 886 (S.D. Ohio 2006)

and Williams v. Javitch, Black & Rathbone LLP, 480 F.Supp. 2d 1016 (S.D. Ohio 2007).

       In Deere, the defendant collection law firm filed a collection action against the

plaintiff in state court seeking an unpaid debt. After Deere filed a motion for a more

definite statement, the law firm voluntarily dismissed the action. Deere then filed a claim

in federal court alleging that the law firm violated the FDCPA including section 1692(e) by

"filing a lawsuit to collect a purported debt without the means of proving the existence of

the debt, the amount of the debt, or that [defendant] owned the debt." Deere, 413 F.

Supp. 2d at 888. However, the plaintiff did not "allege that anything in the state court

complaint was false, or that the complaint was baseless." Id. at 891. The Southern

District of Ohio granted the law firm's motion to dismiss, holding that the plaintiff

"essentially alleges that more of a paper trial should have been in the lawyers' hands or

attached to the complaint," an obligation that the FDCPA does not impose. Id.

       In Williams, the facts were almost identical to those in Deere, with the exception

that the plaintiff had filed an amended complaint which alleged that the defendant knew

or should have known that the documents supporting the state action included a false

and inaccurate affidavit. The court acknowledged that Deere held that filing of a collection

lawsuit without "an adequate 'paper trial' in the hands of an attorney" is insufficient to

state a claim under FDCPA. Williams, 480 F. Supp. 2d at 1022. However, it noted that

the plaintiff's complaint went beyond the allegations in Deere and had sufficiently stated

a FDCPA violation. The court in Gonzalez granted the defendants' motion to dismiss

explaining:

              [T]his case is distinguishable from Williams where the
              allegations were that the defendants knowingly used false or



                                            24
               deceptive affidavits in support of the underlying action.
               Rather, the facts of this case have a striking resemblance to
               those in Deere in which the court held that where the
               collection agent law firm simply files a collection complaint,
               supported by evidence, it is not a violation of§ 1692e(5).

Gonazalez, 2008 WL 6822207, at *3.

       Unlike the plaintiff in Deere who did not allege that anything in the state court

complaint was false and merely challenged the debt collector's ability to prove its claims,

here, Castillo alleges that the state court filing falsely represented the amount that she

owed. Specifically, Castillo alleges that Defendants "falsely represent[ed] the character,

amount, or legal status of the debt" and "instituted the State Court Lawsuit in an attempt

to collect amounts owed on Unit F105 which had already been deducted from Zuniga and

c.astillo's account." (DE 20-1 at   ,m 96, 97.)   Courts have routinely held that a debt

collector can face FDCPA liability for filing a lawsuit that misrepresents the character,

amount, or status of a debt. See, e.g., Bandy v. Midland Funding, LLC, No. CIV.A. 12-

00491-KD-C, 2013 WL 210730, at *7 (S.D. Ala. Jan. 18, 2013) (citing cases where "the

consumer-plaintiffs successfully stated FDCPA claims by alleging that representations

made in the state court collection complaints themselves were intentionally false or

deceptive."); Delawder v. Platinum Financial Services Corp., 443 F.Supp.2d 942, 948

(S.D. Ohio 2005) ("Courts have recognized claims under Section 1692f(1) where, as here,

a debt collector files a lawsuit seeking an amount allegedly greater than the amount owed

under a debt agreement."); Hill v. Javitch, Block & Rathbone, LLP, 574 F. Supp. 2d 819,

824 (S.D. Ohio 2008) ("a debt collector will only be liable [under the FDCPA] where it files

a false document or false affidavit with the complaint, makes false claims regarding the

debt, or fails to make a reasonable investigation into whether or not the debt existed.")




                                            25
(emphasis added); Gigli v. Palisades Collection, L.L.C., No. 3:CV-06-1428, 2008 WL

3853295, at *8 (M.D. Pa. Aug. 14, 2008) (denying Defendant's motion for summary

judgment where "Plaintiff has averred that the complaint filed in the underlying action

falsely represented the character, amount, or status of a debt and sought to collect

amounts not authorized by an agreement.").

       Moreover, Castillo's claims are akin to the allegations that the court in Williams

held were sufficient to state a FDCPA violation. Castillo alleges facts suggesting that

Defendants knew or should have known that the document underlying the state action-

specifically, the roofing repair invoice for $1,200 the Beach Club provided Jacobs Law

before the Firm initiated the action-did not accurately reflect the amount Castillo actually

owed the Beach Club. See DE 20-1 at        ,r,r 76-84.   Plaintiffs have not only adequately

alleged FDCPA violations but have also supported these allegations with probative

evidence.   Plaintiffs proffered evidence demonstrating that Defendants knew or had

reason to know that a $222.83 credit had already been applied when Defendants filed the

lawsuit, but nonetheless sought to collect the amount indicated in the invoice. Zuniga

explained in his affidavit that in November 2017, two months before Jacobs Law received

the roof repair invoice and filed the state lawsuit, Shapiro provided Zuniga copies of

ledgers for F-105 and F-107 dated September 26, 2017. (DE 59-13 at ,r 23.) The F-105

ledger showed that a $222.83 positive balance on the account was applied against the

$1,200 charge on June 6, 2017, leaving a balance of $977.17. (DE 59-19.)
                                                                                          J


       Because courts have routinely held that a debt collector can be held liable under

the FDCPA for filing a lawsuit that misrepresents the character, amount, or status of a

debt, as well as for initiating a collection suit despite knowing or having reason to know




                                            26
that the evidence supporting it does not accurately reflect the amount owed, Defendants'
are not entitled to summary judgment on Castillo's claims.

                      iii. Can Defendant Rely on the Beach Club's Representation of
                          the Existence and Validity of the Debt?

       Defendants assert the affirmative defense that their reasonable reliance on the

Beach Club's representation of the existence and validity of the debt shields them from

FDCPA liability based on inaccurate debt.        Jacobs explained in his declaration that

Defendants "relied on Beach Club to determine if a valid basis existed for the lawsuit and

the amount it believed Castillo owed," and that "[a]t no time prior to filing the State Court

Action [were Defendants] advised by Beach Club or any other person or entity that Beach

Club had applied a credit against the $1,200 it claims Castillo and/or Zuniga owed." (DE

61-1 at ,i,i 19, 21.) Defendants claim that they were entitled to rely on the Beach Club's

representations of the existence and validity of debt at issue and had no duty to perform

a pre-collection' investigation.

       The Court is unpersuaded that a debt collector can immunize itself from FDCPA

liability for attempting to collect inaccurate debt so long as the amount sought is

reasonably based on a client's representation. The statute does not explicitly allow for

this exception and courts in this circuit have consistently refused to recognize it. See,

e.g., Malone v. Accounts Receivable Res., Inc., No. 18-CIV-81254-RAR, 2019 WL

4926294, at *5 (S.D. Fla. Oct. 6, 2019) (Defendant "is not entitled to simply rely on the

presumption that all debts referred by the [creditor] are validly due and owing"); Garrett,

2018 WL 7372077 at *3 ("a debt collector-ev en when there is no duty to investigate the

validity of a debt-can be held liable for attempting to collect an invalid debt unless the

bona fide error defense is satisfied"); Lawson v. J.C. Sys., Inc., No. _3:18-CV-00083-AKK,



                                            27
 2019 WL 2501916, at *5 (N.D. Ala. June 17, 2019) ("The court is also not persuaded by

 ICS's contention that it need not raise the bona fide error defense to argue reliance [on

 creditor's representation] .. This contention is at odds with the holdings of several circuits

that Section 1692e imposes strict liability.").

        Courts recognizing this defense have relied on the rationale that requiring debt

collectors to perform a pre-collection investigation into the validity of the debt would

render the validation process set forth in section 1692(g)(a) superfluous. For instance,

the court in Cornette v. J.C. System, Inc., 280 F. Supp. 3d 1362 (S.D. Fla. 2017) held that

"[a]t least for the initial communication with the consumer, [the debt collector] is entitled

to rely on the representations of its clients with respect to consumer debts without the

need to conduct a pre-collection investigation." The court explained:

              Nowhere in the FDCPA does the statute specifically require a
              debt collector to validate a debt prior to seeking collection of
              such debt. In fact, § 1692g(a)(3) specifically allows a debt
              collector to assume a debt to be valid if not disputed by the
              consumer within thirty days of receiving such notice. A reading
              of the FDCPA that requires pre-collection investigation would
              therefore render § 1692g(a)(3} superfluous, especially as
              applied to the first communication between a debt collector
              and consumer

Cornette, 280 F. Supp. 3d at 1369-1370.

       Thus, to the extent that this defense has been recognized by courts, its application

appears to be limited to initial communication between a debt collector and consumer.

See, e.g., Pratt v. J.C. System, Inc., 0560678-CIV, 2006 WL 8432175, (S.D. Fla. May 10,

2006); McStay v. J.C. System, Inc., 174 F. Supp. 2d 42 (S.D.N.Y 2001).              However,

Defendants cite to no authority-an d this court is aware of no cases-wher e courts have

extended this defense to litigation filings. The Court declines to apply this defense to this




                                             28
case because its underlying rationale does not apply when the collection activity at issue

is a lawsuit. While the FDCPA explicitly requires initial communication to contain the

section 1692(g)(a) validation notice informing debtor of their right to seek verification,

litigation filings are specifically exempt from this requirement under section 1692(g)(d).

Thus, any concerns that a pre-collection investigation would render the validation process

prescribed by section 1692(g)(a) superfluous is inapplicable when the collection activity

is a lawsuit and there is no pre-suit correspondence. Here, prior to initiating the state /

court lawsuit, Defendants did not send Castillo a pre-suit letter informing him that he had

the right to seek validation of the debt within thirty days. Accordingly, Defendants' are not
                                                                                       I




entitled to summary judgment on Castillo's claims based on this defense.

              c.   The Section 1692(0 Claims

       Defendants move for summary judgment on Plaintiffs' section 1692(f) claims

contending that they are redundant of their claims under other sections of the FDCPA.

Specifically, Defendants assert that Plaintiffs cannot maintain their section 1692(f) claims

because they are based on the same conduct giving rise to their claims under other

sections.

       Section 1692(f) states that "[a] debt collector may not use unfair or unconscionable

means to collect or attempt to collect any debt," and enumerates eight, non-exhaustive

prohibited conduct.    District courts in this circuit have held that a plaintiff may not

simultaneously maintain a claim under section 1692(f) claim and another FDCPA section

for the same conduct, unless the conduct falls within one of the enumerated subsections

or the plaintiff alleges facts demonstrating that the conduct rises to the level of being

"unfair" or "unconscionable." See Taylor v. Midland Funding, LLC, No. 2:14-CV-00854-




                                             29
SGC, 2015 WL 4670314, at *7 (N.D. Ala. Aug. 6, 2015) ("to the extent a plaintiff alleges

how that conduct is unfair or unconscionable under the enumerated subsections

of § 1692f, he may maintain claims for violations of both § 1692f and other provisions of

the FDCPA"); Jones v. Fin. Asset Mgmt. Sys., Inc., No. 1:18-CV-5784-AT-CCB, 2019

WL 5458010, at *8 (N.D. Ga. July 25, 2019), report and recommendation adopted, No.

1:18-CV-5784-AT, 2019 WL 5472934 (N.D. Ga. Aug. 12, 2019) ("even if the same

conduct can simultaneously violate both § 1692e and § 1692f, Plaintiff in this case has

failed to allege any facts that would rise to the level of being 'unfair' or 'unconscionable."').

       Plaintiffs asserts four claims under section 1692(f). In count 1, Zuniga alleges that

"Jacobs and the Firm violated 15 U.S.C. §1692f(1) by collecting or attempting to collect

amounts not expressly authorized by the agreement creating the debt or permitted by law

where interests on amounts other than assessments is not permitted under the

Association's governing doc_uments or Florida law." (DE 20-1 at ,i 92.) While Zuniga also

asserts section 1692(e) and 1692(e)(2)(A) claims based on the same conduct, Zuniga

may proceed with this claim because it sufficiently alleges conduct that falls within an

enumerated subsection. See Eslava v. AllianceOne Receivables Mgmt., Inc., No. CIV.A.

12-0425-WS-N, 2012 WL 4336012, at *3 (S.D. Ala. Sept. 20, 2012) (a plaintiff may

maintain a section 1692(f) claim by alleging "improper acts specifically enumerated in that

section"); Winberry v. United Collection Bureau, lnc.,697 F.Supp.2d 1279, 1292

(M.D.Ala.2010) (same).

       Plaintiffs also assert identical section 1692(f) claims against Shapiro and the Firm

for attempting "to collect amounts owed on Unit F105 which had already been deducted

from Zuniga and Castillo's account." (DE 20-1 at      ,m 91, 97.)   However, Defendants are




                                              30
 entitled to summary judgment on both claims. Zuniga has no standing to maintain this

 claim because the underlying collection activity, the state court lawsuit, is not directed

towards him but solely at Castillo. Courts have disallowed individuals who are not the

targets of the collection activity to maintain a FDCPA claim against the debt collector

unless they have experienced some form of non-pecuniary injury or abuse arising from

the debt collection activity. See Correa v. BAG Home Loans Servicing LP, 853 F. Supp.

2d 1203, 1209 (M.D. Fla. 2012) ("Because Plaintiff Correa was not injured by the alleged

actions of the Defendants, the Court finds that Plaintiff Correa has no standing to bring a

claim under FDCPA."); Burdett v. Harrah's Kansas Casino Corp., 294 F. SDupp. 2d 1215,

1227 (D. Kan. 2003) ("Unless plaintiff has a legal status which entitles her to stand in his

shoes, she ordinarily does not have standing to assert a FDCPA violation based on

collection efforts aimed at her spouse. Plaintiff cites no evidence that NCO directed letters

at her"). The state court complaint only names Castillo as the defendant and seeks

damages and entry of judgment solely against Castillo. (DE 20-14.) Because Zuniga has

neither alleged nor proffered any evidence demonstrating that he has suffered non-

economic injury as a result of the state lawsuit, he lacks standing to maintain this claim.

See Reid v. LVNV Funding, LLC, No. 2:14CV471DAK, 2016 WL 247571, at *2 (D. Utah

Jan. 20, 2016) (holding that economic injury is insufficient to confer relative of target of

collection activity standing to proceed with a FDCPA claim); Dewey v. Associated

Collectors, Inc., 927 F. Supp. 1172 (W.D. Wis. 1996).

      Moreover, Castillo may not maintain this section 1692(f) claim because it is based

on the same conduct giving rise to her section 1692e(2)(A) claim. Other than alleging in

a conclusory manner that Defendants used "an unfair or unconscionable means to collect




                                            31
 or attempt to collect a debt," (DE 20-1 at ,I 97) Castillo has failed to allege how

 Defendants' attempt to collect amounts that have already been deducted from the F-105

 account rises to the level of being "unfair" and "unconscionable." See Gause v. Med.

 Bus. Consultants, Inc., No. 8:18-CV-1726-EAK-AAS, 2019WL671663 5, at*20 (M.D. Fla.

 Dec. 12, 2019) ("Gause's section 1692f claim is predicated on the same misconduct he

 alleges violates section 1692e. Because the complaint fails to specifically identify how

 MBC's conduct was also unfair or unconscionable under section 1692f, dismissal of

. Gause's section 1692f claim is warranted.").

        Finally, Zuniga alleges in count 1 that Shapiro and Jacobs Law violated section

 1692(f) by "refus[ing] to correct Zuniga's account records relating to amounts owed on

the Property despite DBPR's clear directive to do so." (DE 20-1 at ,I 90.) Zuniga alleges

that DBPR discovered during its investigation that the Beach Club had failed to maintain

adequate accounting records for F-105 and F-107, (Id. at ,I 70) and that DBPR then

ordered the Beach Club to take certain corrective action and to provide Plaintiffs with

accurate ledgers.     (Id. at   ,r   71.)   Zuniga contends that Defendants' continued non-

compliance with DBPR's directive constitutes an "unfair or unconscionable means" to

collect the debt stated in the July 31, 2017 letter. (Id. at ,r 90.)

       This section 1692(f) claim is based on conduct different from those Plaintiffs' have

alleged in their other FDCPA claims. Moreover, accepting Zuniga's allegations as true

and viewing them in the light most favorable to Plaintiffs, Zuniga has adequately pleaded

facts demonstrating that Defendants' misconduct constitutes an "unfair" or "oppressive"

means of collecting the debt stated in the July 31, 2017 letter. Zuniga alleges that by

failing take corrective action, Defendants "continue to hold" the letter's threat of filing a




                                                 32
claim of lien on F-107 "over Zuniga's head," (Id. at ,r 75) suggesting that Defendants have

purposefully disregarded DPBR's directive as a means of pressuring Zuniga into paying

the amount stated in the letter. Accordingly, Defendants are not entitled to summary

judgment on this claim.

   Ill.   CONCLUSION

   For the foregoing reasons, it is ORDERED AND ADJUDGED that Plaintiffs' motion to

strike (DE 78) is GRANTED IN PART, Plaintiffs' motion for summary judgment (DE 57)

is DENIED, and Defendants' motion for summary judgment (DE 60) is GRANTED IN

PART.

   Defendants' motion for summary judgment is GRANTED as to Zuniga's section

1692(d) claim against Jacobs and the Firm; Zuniga's section 1692(f) claim against

Shapiro and the Firm arising from the·state court lawsuit; and Castillo's section 1692(f)

claim against Shapiro and the Firm arising from the state court lawsuit.

   DONE AND ORDERED in Chambers in Miami, Florida this /            ~ of January,
2020.

                                                                     --    ----   -- -

                                                KATHLE     M. WILLIAMS
                                                UNITED I TATES DISTRICT JUDGE




                                           33
